               Case 3:20-mj-70968-MAG Document 23 Filed 07/29/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BENJAMIN KINGSLEY (CABN 314192)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6937
 7        FAX: (415) 436-7234
          benjamin.kingsley@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. 20-MJ-70968 MAG
                                                     )
14           Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
                                                     )
15      v.                                           )
                                                     )
16   CHEN SONG,                                      )
                                                     )
17           Defendant.                              )
                                                     )
18

19           The United States, by its undersigned counsel, and defendant, by her undersigned counsel,
20 hereby stipulate to and memorialize the following findings:

21           Defendant was charged by criminal complaint on July 17, 2020, and arrested on that complaint
22 on July 18, 2020. She made her initial appearance in this district on July 20, 2020. On that date, the

23 government moved for detention. On July 21, 2020, defendant was released on conditions, and a

24 preliminary hearing was scheduled for August 10, 2020 at 10:30 a.m. On July 23, 2020, the government

25 moved for reconsideration of the release order. That motion is still pending and scheduled for a hearing

26 on July 31, 2020. Also on July 23, 2020, new defense counsel began representing defendant.
27           The parties request a continuance of the preliminary hearing from August 10, 2020 until
28 September 9, 2020, at 10:30 a.m. The government is beginning to provide the defense with discovery.

     STIPULATION AND [PROPOSED] ORDER                1
     20-MJ-70968 MAG
30
              Case 3:20-mj-70968-MAG Document 23 Filed 07/29/20 Page 2 of 3




 1 A continuance will provide the parties with needed time to review discovery and discuss resolution of

 2 the case. The parties stipulate and agree that the time shall be extended time under Rule 5.1 for the

 3 preliminary examination until September 9, 2020, as there is good cause, taking into account the public

 4 interest in the prompt disposition of criminal cases. Additionally, the parties stipulate and agree that the

 5 time between July 18, 2020 and September 9, 2020, should be excluded under the Speedy Trial Act

 6 pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B). Excluding time will allow for the effective preparation

 7 of counsel, taking into account the nature of the prosecution and the particular complexity of this case,

 8 and the ends of justice served by this delay outweigh the defendants’ and the public’s interest in a

 9 speedy trial. See 18 U.S.C. § 3161(h)(7)(B)(ii), (iv).

10

11 DATED: July 28, 2020                                           /s/                  ___
                                                                 BENJAMIN KINGSLEY
12                                                               Assistant United States Attorney
13
                                                                  /s/                 ___
14                                                               EDWARD SWANSON
                                                                 Counsel for Defendant Chen Song
15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER                2
     20-MJ-70968 MAG
30
              Case 3:20-mj-70968-MAG Document 23 Filed 07/29/20 Page 3 of 3




 1
                                              [PROPOSED] ORDER
 2
            For the reasons stated above, the hearing scheduled for August 10, 2020, is continued to
 3
     September 9, 2020, at 10:30 a.m.
 4
            The Court finds that the exclusion of the period from July 18, 2020 and September 9, 2020, from
 5
     the time limits applicable under 18 U.S.C. § 3161(b), is warranted; that the ends of justice served by the
 6
     continuance outweigh the interests of the public and the defendants in the prompt disposition of this
 7
     criminal case; and that the failure to grant the requested exclusion of time would deny counsel for
 8
     defendant the reasonable time necessary for effective preparation and of counsel, taking into account the
 9
     particular complexity of the case and the exercise of due diligence, and would result in a miscarriage of
10
     justice. See 18 U.S.C. § 3161(h)(7)(B)(ii), (iv).
11
            For the same reasons, the Court also finds good cause to extend the time for a preliminary
12
     hearing from August 10, 2020, to September 9, 2020.
13
            IT IS SO ORDERED.
14

15
     DATED: July 29, 2020
16                                                                HONORABLE SALLIE KIM
                                                                  United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER                    3
     20-MJ-70968 MAG
30
